DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claim (s) 5, 11 are allowed.
	Although, the prior art disclose of overall claim language regarding the assignment of port associated with input channel/bus, but overall none of the particular art disclose of such processor associate with management device to assign port to the channel or bus that corresponds to the port based on the received information.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Starobin et al. (US 2016/0381475 A1).

1. (Currently Amended) An audio signal input and output device comprising: a port to input an audio signal or to output an audio signal (fig.9-10/915/1015); par [182]); an interface to receive a specification of a channel to be assigned to the port among a plurality of channels, or to receive a specification of a bus to be assigned to the port among a plurality of buses (fig.9-10(910/1010); par [52, 154-155]/each interface network has corresponding channels for each device input/output); and a sender to send information  wherein the port inputs or outputs the audio signal on the channel port of device).  

2. (Original) The audio signal input and output device according to claim 1, further comprising: a speaker to emit a sound based on the inputted audio signal (par [29]).  

3. (Original) The audio signal input and output device according to claim 2, wherein the information assigns the inputted audio signal to a predetermined input channel of the management device (par [141-142]/the information may be transmitted to corresponding address channel of device).  


4. (Original) The audio signal input and output device according to claim 1, wherein the information is sent through a network (fig.4 (207); par [165-166]).  

6. (Currently Amended) An audio signal input and output method comprising: receiving a specification of a channel among a plurality of channels to be assigned to a port that inputs an audio signal or outputs an audio signal, or receiving a specification of a bus among a plurality of buses to be assigned to a port that inputs an audio signal or outputs an audio signal(fig.9-10/915/1015); par [52, 182, 154-155]); and sending information to be assigned or the bus to be assigned to a management device based on the received specification , wherein the port inputs or outputs the audio signal on the channel assigned by the management device based on the information, or on the bus assigned by the management device based on the information(par [29, 96, 137]/the controller may perform the assignment of media to each designated port of device).  
.  

7. (Original) The audio signal input and output method according to claim 6, further comprising: emitting a sound from a speaker, based on the inputted audio signal (par [29]).    

8. (Original) The audio signal input and output method according to claim 7, wherein the information assigns the audio signal inputted from the port to a predetermined input channel of the management device (par [141-142]).  

9. (Original) The audio signal input and output method according to claim 6, wherein the information is sent to the management device through a network (fig.4 (207); par [165-166]).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starobin et al. (US 2016/0381475 A1) and Mayman et al. (US 2008/0075295 A1).

10. (New) The audio signal input and output device according to claim 1, but the art never specify as wherein the information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the channel or the bus.  

	But it shall be noted the prior art as in Mayman et al. disclose of such concept of having information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the channel or the bus (fig.1 (108); fig.4 (400); par [17, 44, 46]). Thus, one of the ordinary skills in the art could have modified the art by adding such information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the channel or the bus so as to enable the desired signal to be play back at such designated/selected speaker. 

	The method claim(s) 12 which in substance disclose the same aspect as in claim(s) 10 has been analyzed and rejected accordingly. 

(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starobin et al. (US 2016/0381475 A1) and Mayman et al. (US 2008/0075295 A1).



5. (Currently Amended) An audio system comprising: an audio signal input and output device comprising: Page 2 of 7Application No. 17/000,483 Attorney Docket No. 113310.PD557US a port to input an audio signal or to output an audio signal; an interface to receive a specification of a channel among a plurality of channels to be assigned to the port, or to receive a specification of a bus among a plurality of buses to be assigned to the port; and a sender to send information to be assigned or the bus to be assigned to a management device based on the received specification, wherein the port inputs or outputs the audio signal on the channel assigned by the management device based on the information, or on the bus assigned by the management device based on the information; and the management device comprises 



8. (Original) The audio signal input and output method according to claim 7, wherein the information assigns the audio signal inputted from the port to a predetermined input channel of the management device.  



11. (New) The audio system according to claim 5, wherein the information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the channel or the bus.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian  can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654